Case 1:21-cv-01496-EK-CLP Document 1-1 Filed 03/22/21 Page 1 of 10 PageID #: 5




                 EXHIBIT A
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                                                    INDEX NO. 523696/2020
          Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                1                   Document 1-1 Filed 03/22/21 Page RECEIVED
                                                                     2 of 10 PageID #: 611/28/2020
                                                                               NYSCEF:




         SUPREME                  COURT               OF THE                 STATE           OF        NEW YORK                                           Index         No.:

         COUNTY                 OF KINGS                                                                                                                  Purchased:
         ----------------------------                                         ------------------------------X

         PATRICIA                PARZIALE                                                                                                                 Plaintiff           designates
                                                                                                                                                          KINGS               County
                                                                                                                                                          as the        place         of trial

                                                                            Plaintiff,


                                         -against-                                                                                                        $UMMONS                        WITH
                                                                                                                                                          NOTICE
         BJ'S         WHOLESALE                       CLUB,             INC.,
                                                                                                                                                          The         basis      of venue             is

                                                                            Defendants.                                                                   The         location           of    occurrence
                                                                                                                                                          1752         Shore          Parkway
         --------------------------------------------------------------------X                                                                            Brooklyn,               New          York



         To     the    above         named           Defendants:


                        YOU          ARE          HEREBY                     SUMMONED                       to answer               the    complaint              in this         action        and        to   serve



         a copy        of your           answer            on plaintiff's                attorneys         within            20     days    after        the     service          of this        summons,


         exclusive            of the       day       of    service           of this       summons,               or within           30    days         after        service         of this         summons



         is complete             if this       summons                 is not        personally            delivered              to you        within          the     State         of New          York.



                        In    case       of your           failure          to answer           this     summons,                 a judgment             by      default          will        be taken



         against        you      for     the      relief      demanded                   in the     complaint,               together        with         the     costs         of this        action.



         Dated:        November                28,        2020
                        Staten          Island,       New            York




                                                                                          TimothyTVI.                 O'Donovan,                Esq.
                                                                                          THE          LAW            OFFICE               OF     TIMOTHY                        M.      O'DONOVAN
                                                                                          Attorneys             for     Plaintiff

                                                                                           1860        Clove          Road
                                                                                          Staten        Island,         NY        10304

                                                                                          (718)        980-7300




         To:            BJ'S       WHOLESALE                           CLUB,             INC

                        c/o     CT Corporation                       System

                       28      Liberty         St.
                       New        York,           New        York           10005




                                                                                                           1 of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                                              INDEX NO. 523696/2020
          Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                1                   Document 1-1 Filed 03/22/21 Page RECEIVED
                                                                     3 of 10 PageID #: 711/28/2020
                                                                               NYSCEF:




         SUPREME                      COURT               OF THE              STATE            OF     NEW YORK                                           Index        No.:
         COUNTY                      OF KINGS
         -------------------------------------------------------------------X
         PATRICIA                     PARZIALE,
                                                                             Plaintiff,


                                             -against-                                                                                                  VERIFIED                   COMPLAINT


         BJ'S       WHOLESALE                             CLUB,             INC.,


         --------------------                                              ---------------------------------X



                        Plaintiff,             PATRICIA                    PARZIALE,                 by    her       attorneys        THE          LAW           OFFICE            OF TIMOTHY


         M.      O'DONOVAN,                           complaining                   of the     Defendants,                BJ'S      WHOLESALE                         CLUB,         INC.,



         respectfully                 alleges,           and      states      the     following           upon          information           and       belief:


                        1.       That         at the      time          of the      commencement                     of this      action,         plaintiff,          PATRICIA



         PARZIALE,                      was        and    still     is a resident             of the       County           of Kings,         City        and        State     of New        York.


                        2.       That        the    cause          of    action        alleged        herein         arose       in the     County              of   Kings,        City     and      State   of


         New       York.


                        3.       That        this     action        falls      within        one      or more            of the     exceptions                 set forth       in CPLR            §1602.


                        4.       That        at all      times          hereinafter           mentioned,                defendant         BJ'S        WHOLESALE                        CLUB,         INC.,


         was     and         still     is a domestic                corporation               duly      organized            and      existing          under         and     by   virtue         of the


         laws      of the            State      of New            York.


                        5.       That        at all      times          hereinafter          mentioned,                 defendant         BJ'S        WHOLESALE                        CLUB,         INC


         was     and         still     is a foreign               business           corporation            duly        authorized          to do        business             in the      State     of New


         York.


                        6.           That     at all      times          hereinafter           mentioned,               defendant           BJ'S        WHOLESALE                      CLUB,          INC.


         maintained                  a principal           place          of business             in the        State     of New          York.


                        7.       That        at all      times          hereinafter          mentioned,                 defendant           BJ'S        WHOLESALE                      CLUB,          INC.




                                                                                                                 2
                                                                                                           2 of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                                       INDEX NO. 523696/2020
          Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                1                   Document 1-1 Filed 03/22/21 Page RECEIVED
                                                                     4 of 10 PageID #: 811/28/2020
                                                                               NYSCEF:




         does      business              at        1752     Shore       Parkway,           in the       County           of   Richmond,             City     and     State      of New          York.


                                                                   AS TO THE                FIRST            CAUSE              OF ACTION


                       8.     The         plaintiff          repeats,         reiterates         and     re-alleges            each     and      every      allegation         previously

                                                                                                                                            7"
         contained            in paragraphs                   of the      complaint              designated           "1      through             with      the     same      force      and     effect


         as though           the     same            were         set forth      at length         herein.


                       9.     That            on     November             30,     2017,      defendant             BJ'S        WHOLESALE                     CLUB,           INC.        owned


         the     premises           located               at 1752       Shore       Parkway,            Brooklyn,             New       York,      which          included          a multi      level


         garage.


                       10.        That         on November                30,      2017,      defendant             BJ'S        WHOLESALE                     CLUB,          INC.       was     the


         owner        of the        property               located       at 1752          Shore        Parkway,            Brooklyn,            New       York,      which          included       a


         multi      level         garage.


                       11.        That         at all      times      hereinafter           mentioned,              defendant           BJ'S       WHOLESALE                        CLUB,        INC.


         leased       the     aforesaid                premise,         which       included            a multi       level       garage.


                       12.        That         at all      times      hereinafter           mentioned,              defendant           BJ'S       WHOLESALE                        CLUB,       INC.


         operated           the     aforesaid              premises,          which        included          a multi          level     garage.


                       13.        That         at all      times      hereinafter           mentioned,              defendant           BJ'S       WHOLESALE                        CLUB,       INC.


         was      responsible                 for    the     maintenance                of the     aforesaid          premises,           which          included        a multi        level


         garage.


                       14.    That            at all      times      hereinafter           mentioned,              defendant            BJ'S      WHOLESALE                     CLUB,           INC.


         controlled           the     aforesaid              premises,           which       included             a multi       level     garage.


                       15.        That         at all      times      hereinafter          mentioned,               defendant           BJ'S       WHOLESALE                        CLUB,       INC.


         managed            the     aforesaid               premises,           which      included            a multi         level    garage.


                       16.        That         at all      times      hereinafter          mentioned,               defendant           BJ'S       WHOLESALE                        CLUB,       INC.




                                                                                                           3
                                                                                                        3 of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                                                       INDEX NO. 523696/2020
          Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                1                   Document 1-1 Filed 03/22/21 Page RECEIVED
                                                                     5 of 10 PageID #: 911/28/2020
                                                                               NYSCEF:




         inspected              the     aforesaid             premises,              which           included             a multi          floor        garage.


                          17.      That        at all        times        hereinafter               mentioned,               defendant               BJ'S      WHOLESALE                           CLUB,                INC.


         was      responsible                 for     work          performed                  at the       aforesaid           premises,            which         included              a multi           floor


         garage.


                          18.     That        at all         times        hereinafter               mentioned,              defendant                BJ'S      WHOLESALE                           CLUB,                INC.


         was      a public            establishment                    and         was     operated              as a store,            which        was      open        to the         public.


                          19.     That        at all         times        hereinafter               mentioned               defendant               BJ'S      WHOLESALE                            CLUB,               INC.


         operated           a multi           level          garage          where         the      public        was       able        to park         vehicles


                          20.     That        at all         times        hereinafter               mentioned               defendant               BJ'S      WHOLESALE                          CLUB,                 INC.


         operated           a multi           level          garage          where         the      public         and/or         employees                or agents           of the         defendant                 were


         able     to obtain             and         return         shopping              carts      belonging             to the         defendant.


                      21.         On or November                             30,    2017,          and       at all     times       relevant            herein,        defendant               BJ'S


         WHOLESALE                        CLUB,                INC.          were         negligent              and     careless          in that         among          other       things,           they       failed


         to maintain              the     property,                 allowed          the       property           to exist         in    a hazardous               and     unreasonably


         dangerous               condition,              more         specifically                 defendants             caused           and/or          permitted           their         interior          first


         level     of their           parking               garage        upon           the    property           to be in         a dangerous                condition             in that          it     was



         poorly       and/or            dimly          lit     and        had      inadequate                illumination               and      also       contained           carts        improperly


         placed       on        the   first         level      of     said       garage            and      thereby        causing            and     creating           the      interior         garage              on     the


         first    level         to be dangerous                      and        hazardous                and     the    defendant               allowed           other        dangerous                conditions


         to exist         on the        interior             garage          of the        first      level,       and/or         failed        to remedy            same          despite          actual


         and/or      constructive                    notice          of    same          and       failed        to warn         of the         existence           of the        aforesaid                condition


         and      otherwise             failed         to make             the      property             safe;         in that     the      defendant              created         the       aforesaid



         dangerous,              hazardous                   and     trap-like            condition;              in that        defendants              failed      to properly                maintain




                                                                                                                 4 4of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                                                        INDEX NO. 523696/2020
         Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                 1                  Document 1-1 Filed 03/22/21 Page 6RECEIVED
                                                                       of 10 PageID #: 1011/28/2020
                                                                               NYSCEF:




         and/or         clean       the        location           where      plaintiff            fell;     in that            defendants                failed         to properly               maintain


         proper         lighting              in the       garage        area,      which          resulted              in    an extreme                tripping            hazard;         in that


         defendants               failed        to properly               secure         the     location             where           plaintiff          fell      in     failing      to provide               ways           to


         warn        plaintiff           of     the     tripping          hazard;          in that         defendants                  had        actual        and/or         constructive                notice         of


         the    aforesaid            dangerous                condition.


                        22.       Plaintiff            was        both     a customer               of the         defendant                 and        an invitee            upon      the        property.


                        23.      Defendant                 BJ'S       WHOLESALE                           CLUB,               INC.         further          failed           to warn         of    the


         aforementioned                       hazards.


                        24.       That         on November                  30,       2017       while          the       plaintiff           PATRICIA                    PARZIALE                   was       lawfully


         upon        the      premises,              she     was      caused          to trip       an,     fall      and        sustain           severe          and       permanent              injuries,         all


         as a result             of the        defendant's               negligence.


                        25.       That         the     defendants,               their     agents,          servants              and/or           employees                 were      negligent,              reckless


         and    careless            in the           ownership,            operation,             possession,                   control,           supervision,                 direction,           maintenance


         and    management                      of the       aforesaid            dangerous                conditions                 of the        property.


                        26.       That         the     defendants,               their     agents,          servants              and/or           employees                 were      negligent,              reckless


         and    careless            in the        maintaining               the       lighting            and      the        condition            of    the      floor       and     placement                of    carts


         on    the    first      floor         of the       garage         at the        premises.


                        27.       That         the     defendants,               their     agents,          servants,                and/or         employees                 were      negligent              and


         careless          in in their            ownership,               operation,             control,            maintenance                    and        management                   of the      premises



         by    knowingly                 causing,           allowing            and      permitting                the        aforementioned                      premises           to be and             remain            in


         a dangerous                and        defective            condition            as a result            of their             improper              and      inadequate               maintenance;                    in



         creating          the     dangerous                condition;             in creating             or causing                  a recurrent                condition;           in failing            to place



         warning           signs,         cones,           and/or        barricades            to warn/protect                        public         and        plaintiff,          in particular,              of    a




                                                                                                            5 5of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                                                                 INDEX NO. 523696/2020
         Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                 1                  Document 1-1 Filed 03/22/21 Page 7RECEIVED
                                                                       of 10 PageID #: 1111/28/2020
                                                                               NYSCEF:




         hazardous              condition;              in failing               to warn            of    a dangerous                condition;                   in negligently                      and         carelessly


         causing,          permitting                and     allowing              the       premises               to be and          remain            in       said         condition;               in negligently


         and       carelessly           causing,            permitting                and       allowing                the     premises            to be and                  remain            in    said        condition


         for    an unreasonable                      length         of time             despite           their      knowledge                 of      same            in     negligently                   and      carelessly


         permitting             the     use     of    said     premises                 by    its        invitees         and/or       licensees                  to        create       such          a hazardous


         condition            to exist;         and        in unreasonable                      and        improperly               not        taking         affirmative                   action            to remedy


         the      defective           condition,             thereby             creating            a danger             to the      plaintiff              and            others.


                       28.        That        the     aforesaid              occurrence                   was       caused         wholly              and        solely         by      reason              of the


         negligence             of     defendant,             without              any       fault        or negligence                on the           part           of     the      plaintiff,            PATRICIA



         PARZIALE,                    contributing             thereto.


                       29.       The      above            mentioned                  occurrence                  and     the     results        thereof               were           caused           by     the


         negligence             of the        defendant,                 their     agents,               servants,            employees,                in the              ownership,                operation,


         management,                  maintenance                   and      control            of the          aforesaid           premises.


                       30.       That      by        reason         of     the     foregoing,                plaintiff            PATRICIA                    PARZIALE                         has          been       damaged


         in    an amount              which          exceeds             the jurisdictional                       limitations             of     all    lower               courts        which             would


         otherwise            have       jurisdiction               over         this     action.




                       WHEREFORE,                             the        plaintiffs           demand:               Judgment                awarding                   damages              on        the    first      cause     of


         action       in   an amount                 exceeding               the      monetary               jurisdictional                 limits           of    all        lower        courts            which        would


         otherwise            have       jurisdiction               together             with        interest            from       , and       the      cost           and      disbursements                        of this


         action.




                                                                                                                  6 6of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                          INDEX NO. 523696/2020
         Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                 1                  Document 1-1 Filed 03/22/21 Page 8RECEIVED
                                                                       of 10 PageID #: 1211/28/2020
                                                                               NYSCEF:




         Dated:   Staten     Island,         New    York
                  November             28,   2020




                                                           Timothy        M.       O'Donovan
                                                           THE       LAW           OFFICE        OF   TIMOTHY   M.   O'DONOVAN
                                                           Attorneys         for     Plaintiff
                                                           1860      Clove         Road
                                                           Staten      Island,       NY      10304

                                                           (718)     980-7300




                                                                         7 7of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                           INDEX NO. 523696/2020
         Case
NYSCEF DOC. NO.1:21-cv-01496-EK-CLP
                 1                  Document 1-1 Filed 03/22/21 Page 9RECEIVED
                                                                       of 10 PageID #: 1311/28/2020
                                                                               NYSCEF:




                                                                   ATTORNEY                     VERIFICATION


                          Timothy          M.     O'Donovan,                 an attorney             at law,     affirms       the   following            to be true          under



            the    penalties        of perjury:


                          I am the        attorney          for    the     Plaintiff        in the      within       action;     I make          this    verification             on



            behalf     of the       plaintiff           because        the    plaintiff        does      not     reside    in the       county          where      my     office



            is located;        deponent            has     read     the      foregoing              Summons         and    Complaint             and      knows         the



            contents       thereof;        the     same          is true     to deponent's              knowledge,             except      to the        matters        therein



            stated     to be alleged              on     information            and       belief,      and     as to those       matters,          deponent         believes



            them     to be true.




            Dated:         Staten       Island,         New       York
                           November               28,     2020




                                                                                                     Timothy        M.     O'Donovan,              Esq.




                                                                                              8 of 9
FILED: KINGS COUNTY CLERK 11/28/2020 12:08 PM                                                                                                                    INDEX NO. 523696/2020
         Case
NYSCEF DOC.   1:21-cv-01496-EK-CLP
            NO. 1                  Document 1-1 Filed 03/22/21 Page 10 of 10 PageID
                                                                     RECEIVED       #: 14
                                                                               NYSCEF:  11/28/2020



         Index     No.                                                                                                              RJI No.                    Hon.
         SUPREME             COURT        OF    THE         STATE          OF     NEW YORK
         COUNTY             OF    KINGS


         PATRICIA           PARZIALE,
                                                              Plaintiff,

                                   -against-


         BJ'S     WHOLESALE             CLUB,        INC.


                                                              Defendants.

                                                                             __


                                                                SUMMONS                   AND          COMPLAINT



                                                                           TIMOTHY             M. O'DONOVAN
                                                                             Attorneys     for     Plaintiff       Patricia    Parziale
                                                              Office       and Post Offìce    Address,             Telephone
                                                                                     1860 Clove Road
                                                                           Staten    Island,     New    York       10304
                                                                                       (718) 980-7300


         lo
                                                        -                           (718) 816-1231    Fax
                                                                                                                                    GigñF üre (Kuie         130-1.1-a)




                                                                                                                                   Timothy    M. O'Donovan

                                                                _                                                       Law    Office   of Timothy   M. O'D


         Service      of a copy    of the within                                                                                    is hereby    ed=ined,
         Dated,
         Attorney(s)        for                                                                                                    ---


         Please take notice

                       NOTICE OF ENTRY
         that the within        is a (certified) true copy of a
         duly     entered    in the office of the clerk of the within                  named      court    on

                       NOTICE OF SETTLEMENT
         that an order                                                       of which      the within          is a true copy will        be presented   for
         settlement      to the HON.                         one of the judges
         of the within       named    court,    at
         on                                                                  at                           M
         Dated,
                                                                                                          Yours,      etc.
                                                                                          TIMOTHY                M.    O'DONOVAN
                                                                                          Attorneys       for plaint:f
                                                                                          Offìce       and Post Office         Address
                                                                                           1860 Clove           Road
                                                                                          Staten Island,           NY 10304




                                                                                           9 of 9
